DETAILED ACTION

This Office Action is in response to the application as originally filed on 07/22/20. The detail office action to the pending claims 1-18 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Information Disclosure Statement
The information disclosure statements filed on 07/22/2020 and 0820/2020 have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449s are included in this correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of a recitation of a single means claim, i.e. where means recitation does not appear in combination with another recited element of means. A single means claim which covered every conceivable means for achieving the stated purpose is held non-enabling for the scope of the claim because the specification disclosed at most only those means known to the inventor. When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most 
Claim 15 is dependent from claim 14 and inherit the same deficiencies. Thus, Claim 15 is rejected based on the same rationale set forth above with claim 14.


. 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 12-13, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0248828 to Kitahara et al. (“Kitahara”) in view of US2018/00141171 to Walker et al (“Walker”) (The comments in parentheses apply to the prior art document)
RE claims, 1, 16 and 18 Kitahara discloses a demodulation circuit and a processing device (e.g. 20 of Figs. 1-2, ¶0008, ¶0304) and a processing method executed by a demodulation circuit (e.g. Kitahara: ¶0008 and 20 of Figs. 1-2), comprising: a demodulation unit (e.g. 212 of Figs. 19-20) configured to demodulate a broadcast signal    
RE claim 2, Kitahara discloses the demodulation circuit according to claim 1, wherein the output processing unit outputs the first alert notification information as the second alert notification information  (e.g. Figs. 19, 32, ¶0311, ¶0384-¶0385, ¶0464, ¶0471: based on the operation mode for outputting emergency alert information, determines whether or outputs predetermined data having a smaller data amount than the first alert notification information as the second alert notification information, according to the operation mode (Note: use of alternative language “or” indicates the prior art need to teach/suggest only one of the above recited limitations).  
RE claim 12, Kitahara discloses the demodulation circuit according to claim 1, further comprising: a reception unit having part or all of the reception circuit (e.g. Figs. 1-2, 19-20 of Kitahara).  

RE claim 13, Kitahara discloses the demodulation circuit according to claim 1, wherein the first alert notification information is data corresponding to the Advanced Television Systems Committee (ATSC) 3.0 standard (e.g. ¶0311, , ¶0464, ¶0471, ¶0558: outputs data indicating the state of the emergency alert information, where the data is corresponding to the Advanced Television Systems Committee (ATSC) 3.0 standard).

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14, 15 and 17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kitahara.
RE claims 14 and 17, Kitahara discloses a processing circuit (e.g. Fig. 1-2) comprising: a processing unit (e.g. Figs 19-20) configured to acquire, in a case 

RE claim 15, Kitahara discloses the processing circuit according to claim 14, wherein the processing unit causes content indicated by the acquired alert information to be notified (e.g. Figs. 23, 25, ¶0356, ¶0376:  the content indicated by the alert information can be notified even when the processing unit is in the standby state).


Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 9, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632